Citation Nr: 0707587	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  98-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease claimed on the basis of aggravation.

2.  Entitlement to service connection for hypertension 
claimed on the basis of aggravation.  


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1973 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied that the 
veteran had submitted new and material evidence to reopen a 
claim for service connection for rheumatic heart disease.  A 
June 2000 RO rating decision denied that that the veteran had 
submitted new and material evidence to reopen a claim for 
service connection for hypertension.  

In January 2001, a hearing was held before Constance B. 
Tobias who is the Veterans Law Judge making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

In December 2001, the Board rendered a decision on the 
veteran's claims.  The Board reopened the claims for service 
connection for rheumatic heart disease and hypertension based 
on the submission of new and material evidence.  However, the 
Board then denied entitlement to service connection for these 
disabilities.  In April 2003, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision with respect to the denial of service connection and 
remanded the case.  Accordingly, the claims for service 
connection remain reopened and adjudication of the issues 
involving entitlement to service connection remains to be 
decided.  

As a result of the Court's remand, the Board remanded the 
claim in February 2004 for additional notification to the 
veteran as required by the recently enacted notice and duty 
to assist provisions.  The Board now proceeds with its review 
of the appeal.  

In February 2007 a motion to advance this case on the Board's 
docket was granted by the Board for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The medical evidence of record clearly and unmistakably 
establishes that the veteran was noted to have a history of 
rheumatic fever as a child on entry examination to active 
service in January 1973.

2.  The medical evidence of record clearly and unmistakably 
establishes that the veteran was noted to have elevated blood 
pressure on initial entry examination in January 1973; after 
multi-day blood pressure testing the veteran's blood pressure 
was noted to be normal and not disqualifying for service.  

3.  Service medical records reveal that the veteran was 
hospitalized for three days for observation for complaints of 
dizziness, headaches, and chest pain.  Hypertension was 
suspected but ultimately not diagnosed.  

4.  On separation examination in September 1974 the veteran's 
heart and vascular system were normal and his blood pressure 
was 144/60.

5.  A medical opinion from a private physician states that 
the veteran's pre-existing hypertension and rheumatic heart 
disease were aggravated by the veteran's active military 
service.  

6.  The medical opinions of two VA cardiologists indicate 
that the chest pain and elevated blood pressure during 
service was an acute and transitory instance and that the 
veteran's rheumatic heart disease and hypertension did not 
increase in severity during service and were not aggravated 
by active military service.  


CONCLUSION OF LAW

Rheumatic heart disease and hypertension clearly and 
unmistakably existed prior to active service and were not 
aggravated by said service.  38 U.S.C.A. §§ 101(16), 1110, 
1111  (West 2002);  38 C.F.R. § 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Most recently, a 
letter dated March 2006 satisfied the duty to notify 
provisions with respect to the claims for service connection.  
The veteran's service medical records, private and VA medical 
records have been obtained, he has been accorded a VA 
Compensation and Pension examination, and a medical opinion 
has been obtained from a physician of the appropriate 
specialty.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision in 1997, which is prior to the 
effective date of the current notice and duty to assist 
provisions.  Accordingly, the initial adjudication of the 
claim on appeal was prior to the letter which satisfied the 
current duty to notify and duty to assist provisions.  
However, the claim has been subsequently readjudicated in a 
Supplemental Statement of the Case dated January 2007.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions and hearing testimony; 
private medical treatment records; a private medical opinion; 
VA medical treatment records; VA Compensation and Pension 
examination reports; and a VA medical opinion.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
for service connection for rheumatic heart disease and 
hypertension.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
In rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered.  See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service medical records are of record and are 
complete.  In January 1973, medical examination of the 
veteran was conducted pursuant to his entry into active 
military service.  On the report of medical history the 
veteran specifically indicated a history of rheumatic fever.  
The examining physician noted in his narrative "rheumatic 
heart disease without sequella."  On the actual report of 
medical examination, the veteran's vascular system was noted 
to be normal and the examiner noted a that the veteran had 
rheumatic heart disease as a child.  The initial blood 
pressure reading was 164/80.  The examining physician noted 
that the veteran had increased blood pressure and a multi-day 
testing regimen was ordered.  On January 15, 1973 blood 
pressure readings of 210/96 and 200/80 were noted.  On 
January 16th the blood pressure reading was 186/82.  Another 
three day test was conducted on February 14, 15, and 16.  
Blood pressure readings on February 14th were:  138/84 and 
138/80.  Blood pressure readings on February 15th were:  
130/84 and 200/80.  Blood pressure readings on February 16th 
were:  146/90 and 136/86.  The examining physician noted on 
February 16th  that blood pressure was "normal" and not 
disqualifying from service.  

Service medical records reveal that in January 1974 the 
veteran had complaints of dizziness, headaches and occasional 
chest pain with physical activity.  Blood pressure was noted 
to be 168/90 and 186/90.  A provisional diagnosis of 
hypertension with abnormal electrocardiogram was made and the 
veteran was admitted for hospital observation and testing.  
After three days of observation the veteran was discharged to 
full duty.  The diagnoses were:  medical observation for 
hypertension, not found; and, chest pain of undetermined 
etiology, suspected secondary to pericarditits.  There is no 
indication in the service medical records of any complaints 
of, or treatment for, hypertension or any cardiac symptoms 
during the remainder of service.  In September 1974, 
separation examination of the veteran was conducted.  
Clinical evaluation of the veteran's heart and vascular 
system was normal, with no abnormalities noted by the 
examining physician.  Blood pressure on separation 
examination was 144/60.

The veteran separated from active military service in 
February 1975.  In April 1975, he sought treatment from a VA 
medical center (VAMC).  The initial treatment record states 
that the "patient states he had hi-blood pressure while in 
service and has been having severe headaches and thought he 
should be evaluated again because he has been told he has an 
abnormal heart sound.  History of rheumatic fever - age 7."  
Cardiac evaluation was conducted.  Chest x-ray examination 
was negative for abnormality.  Blood pressure was 140/70 
which was indicated to be normal.  The only diagnosis made 
was abnormal electrocardiogram results because of "flipped" 
T-wave results.  No hospitalization or follow-up treatment 
was required.  A February 1993 VA electrocardiogram 
specifically noted that the veteran's T-wave results were no 
longer inverted.  

At this point the Board notes that, since the April 2003 
remand from the Court, the evidence in the claims file has 
grown to encompass five volumes.  The large volume of medical 
evidence obtained is primarily medical treatment records 
dating from approximately 1996 to the present.  Many of these 
records are duplicative of one another and were obtained from 
alternate sources such as from the Social Security 
Administration (SSA) and the veteran's post-service 
employment medical records.  Moreover, these records show 
treatment for a variety of medical disorders such as back 
pain and diabetes mellitus which are completely unrelated to 
the veteran's claims for service connection for rheumatic 
heart disease and hypertension.  To the extent that these 
records are related to the veteran's claims, they merely show 
current treatment, such as continued medication to control 
hypertension, or notations of the veteran's medical history 
of rheumatic heart disease with residual mild mitral 
stenosis.  The Board has reviewed all of this evidence.  

VA echocardiogram reports dated December 1991 and March 1996 
revealed conclusions that the veteran has mild mitral 
stenosis.  

In January 2001, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he was placed on anti-hypertension medication 
during his hospitalization during service and that he has 
required treatment for hypertension with medication ever 
since.  This is not supported by the VA and service 
department medical records indicated above which do not show 
that any medication prescribed to treat hypertension either 
during service or in April 1975 when the veteran was 
evaluated at a VAMC.  Moreover, in subsequent testimony, the 
veteran indicated that treatment for hypertension began in 
approximately 1996 with a private physician.  He further 
testified that there was no current treatment for his mitral 
stenosis.  

In August 2001, the Chief of Cardiology at a VAMC reviewed 
all of the medical evidence then of record and issued an 
expert medical opinion to address the veteran's claims that 
rheumatic heart disease and hypertension were aggravated by 
military service.  Specifically, the Chief of Cardiology was 
asked to offer a medical opinion to determine the medical 
probability of aggravation in the veteran's case.  The Chief 
of Cardiology was also requested to address whether the 
veteran's complaints in service represented a temporary or 
intermittent in-service flare-up of a pre-service condition 
or a worsening of an underlying condition.  In addressing 
these questions, the cardiologist's expert medical opinion 
was that that the veteran's rheumatic heart disease and 
hypertension existed prior to service but represented in-
service flare-ups and not a worsening of the underlying 
conditions.  The cardiologist specifically stated that the 
rheumatic heart disease pre-existed the veteran's military 
service based upon the reported history of rheumatic fever on 
entry examination and the findings of mitral stenosis 
subsequent to service in 1991.  

In December 2003, Dr. Claybon, one of the veteran's private 
physicians, submitted a written medical opinion.  The 
physician indicated that he had reviewed the veteran's claims 
file and all of the medical evidence of record to date, 
including the service medical records.  Dr. Claybon stated 
that the veteran "has sought treatment regularly for 
examinations and medication refills over the last twenty-
eight years since discharge from service."  However, upon 
further review of the evidence cited by the physician the 
Board notes the same two decade absence of evidence of 
medical treatment from 1975 until approximately 1996.  His 
medical opinion was that the veteran's hypertension and 
rheumatic heart disease were aggravated by the veteran's 
active military service.  In support of this he states that 
the abnormal electrocardiogram during service represented a 
"permanent increase" in the veteran's disability which was 
not due to the natural progress of the diseases.  Moreover, 
he stated that the veteran's mild mitral stenosis is due to 
the aggravation of the rheumatic heart disease.  This 
assertion is countered by the 2001 VA cardiology opinion, 
noted above, and the August 2004 VA cardiology examination 
report, noted below.  Both of these medical opinions clearly 
indicate that mitral stenosis is normal symptom of rheumatic 
heart disease and not a representation of any sort of 
aggravation of the disease.  

In August 2004, a VA cardiology examination of the veteran 
was conducted.  The examining physician conducted a full 
examination of the veteran and reviewed all of the medical 
evidence of record up to that date.  The examining physician 
stated that "except for mild mitral stenosis, [the 
veteran's] echocardiograms have all demonstrated normal 
ventricular function and he has a normal MET level based on 
history. . . .  This is relatively insignificant and just 
represents a mild mitral stenosis and should not cause any 
significant hemodynamic compromise."  The examining 
physician's opinion was that the veteran's hypertension was 
not aggravated by military service.  The physician stated 
that while "rigorous activity can cause acute elevations in 
blood pressure, it is unlikely to have a prolonged effect.  
It is my belief that his progressing hypertension is a 
manifestation of progression of his essential hypertension."  
Furthermore, the physician stated "I do not feel that his 
time in the military exacerbated his rheumatic heart disease 
causing his mitral stenosis, but rather this is a 
manifestation of rheumatic heart disease and has remained 
stable."  

The Board finds that the evidence does not establish that the 
veteran's pre-existing rheumatic heart disease and 
hypertension underwent any increase in severity during active 
military service.  

First, while a veteran is presumed in sound condition except 
for defects noted when examined and accepted for service, the 
evidence is uncontroverted that the veteran was diagnosed 
with rheumatic heart disease and experienced high blood 
pressure readings prior to entrance into military duty.  
Specifically, service medical records reveal that the veteran 
checked "yes" to having rheumatic heart disease in a self-
reported medical history at the time of entrance into 
military service.  Moreover, at the time of a January 1974 
in-service hospitalization, he admitted a history of 
rheumatic heart disease as a child.  The enlistment physical 
noted high blood readings, which required follow-up blood 
pressure checks.  After three normal blood pressure readings, 
he was cleared for duty beginning in February 1973.  Further, 
after a review of the claims file, a VA Chief of Cardiology 
and an examining VA cardiologist both determined that the 
veteran's rheumatic heart disease and hypertension existed 
prior to active service.  Accordingly, the Board finds that 
the presumption of soundness was rebutted by clear and 
unmistakable evidence demonstrating that the disabilities 
existed before service.

The threshold question, therefore, is whether the veteran's 
pre-existing disorders were aggravated by military service.  
As noted above, aggravation will be shown where there is an 
increase in the disability during service, unless there is a 
specific finding that the increase is due to the natural 
progression of the disease.  "Temporary or intermittent 
flare-ups of a pre- existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The preponderance of the medical evidence reveals that the 
veteran's disorders did not increase in severity during 
service and as such were not aggravated by military service.

The December 2003 private medical opinion states that that 
veteran's hypertension and rheumatic heart disease underwent 
a permanent increase in severity during service and were 
accordingly aggravated by the veteran's active service.  
However, this opinion is countered by two VA medical 
opinions.  

First, the 2001 medical opinion from the VA Chief of 
Cardiology made a specific finding that the veteran's 
rheumatic heart disorder and hypertension were not aggravated 
by military service nor were his current disorders caused by 
military service.  This opinion was rendered after a review 
of the veteran's service medical records and post-service 
treatment.  The Chief of Cardiology commented that since the 
separation blood pressure was normal and no murmur was found, 
the veteran's in-service hospitalization represented an in-
service flare-up of the pre-existing conditions rather than a 
worsening of the veteran's underlying conditions.  A pre-
existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).  

The 2004 VA examination report also expressed the medical 
opinion that the veteran's hypertension and rheumatic heart 
disease did not increase in severity during service and were 
not aggravated by service.  This report specifically 
addresses the assertions made by the private medical opinion 
and refutes them.  Taken together the VA medical opinion and 
examination report address the issues directly on appeal, and 
provide clear reasoning and support for the opinions 
rendered.  Accordingly, the Board assigns significant 
probative weight to these medical opinions.

Furthermore, the complete absence of any medical records 
showing treatment for hypertension and heart disease between 
1975 and 1991 strongly supports a lack of aggravation as no 
treatment was required for almost two decades.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].

While the veteran has testified at his 2001 hearing that he 
had a heart attack in service, the evidence shows that he was 
treated for chest pain due to pericarditis, not a myocardial 
infarction.  The service medical records reflect that he 
sought treatment in January 1974 for dizziness, headaches, 
and chest pain.  He was hospitalized for hypertension and an 
abnormal electrocardiogram and treated with pain medication 
and bed rest.  The discharge diagnosis was chest pain most 
likely secondary to pericarditis, and no evidence of 
hypertension.  There is no medical evidence that shows that 
the veteran has ever had at any time, during or after 
service, a myocardial infarction, heart attack.

Post service medical evidence also showed mild mitral 
stenosis in December 1991 and again in March 1996.  
Thereafter private treatment records indicated a diagnosis of 
rheumatic heart disease associated with mitral stenosis.  
Mitral value prolapse was also suggested.  He was under 
private care for a variety of medical problems from 1996 to 
the present, including a gastrointestinal disorders, diabetes 
mellitus, arthritis, and back pain.  Significantly, with the 
exception of the 2003 medical opinion, none of the other 
private or VA physicians concluded that the veteran's heart 
disease was aggravated by active duty service.  Therefore, 
the Board can only conclude that the preponderance of the 
medical evidence supports a finding that there was no 
permanent increase in symptomatology due to service. Because 
there was no increase in the pre-service disorder, 
aggravation may not be conceded.

The Board has also considered the statements and sworn 
testimony of the veteran.  However, after considering this 
testimony, the Board notes that the veteran does not have the 
medical expertise to clinically establish that his pre-
service pathology was aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As noted, despite his 
testimony to the contrary and the single 2003 medical 
opinion, the preponderance of the medical evidence of record, 
including records made by treating physicians, does not 
attribute the veteran's disorders to military service.  The 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his disorders with an event or incurrence while in 
service, will not support the veteran's claims.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Consequently, 
his statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  Given that two of 
the three medical opinions of record which directly address 
the issues claimed on appeal, indicate that the veteran's 
pre-existing hypertension and rheumatic heart disease were 
not aggravated by service, the Board is compelled to deny the 
veteran's claims.  For all these reasons, the veteran's 
claims for entitlement to service connection for rheumatic 
heart disease and hypertension are denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for rheumatic heart disease and 
hypertension is denied. 



____________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


